Citation Nr: 1520667	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.
 
 
REPRESENTATION
 
Appellant represented by:  Oklahoma Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 



INTRODUCTION
 
The Veteran served on active duty from August 1986 to December 1994.
 
This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In August 2013 and October 2014, this matter was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  For reasons stated below, the Board finds another remand for additional development is warranted.
 
In April 2015, the Veteran was scheduled for a video hearing but did not appear for the proceeding.  He has not provided evidence showing good cause for his absence, and did not request a new hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The Veteran contends his bilateral carpal tunnel syndrome is related to his active military service.
 
Pursuant to the Board's August 2013 remand directives, the Veteran attended a May 2014 VA examination to assess the etiology of his carpal tunnel syndrome.  The examiner concluded carpal tunnel syndrome was not related to the appellant's service because in an April 2001 VA treatment note, the Veteran indicated he had a one year history of paresthesias and weakness in both hands.
 
Upon further review of the evidence of record, the Board finds that the examiner failed to document his consideration of all the evidence of record.  In this regard, in a September 1994 service treatment record, the Veteran reported a history of arm numbness.  Additionally, at an August 1995 Persian Gulf War Registry report, he complained of numbness in both hands and was referred to a medical clinic for a follow-up examination.  Given these factors, the August 2013 examination opinion is inadequate as it does not address the aforementioned findings.  As such, an addendum opinion is needed to determine whether the September 1994 and August 1995 reports would change the examiner's opinion.
 
Furthermore, it is not clear whether all relevant treatment records were requested from the Fayetteville VA Medical Center.  On remand, any relevant outstanding VA treatment records, to include records from Fayetteville VA Medical Center dating back to 1995, should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and thereafter associate all records received with the claims file.  Also request records from Fayetteville VA Medical Center since 1995.   If the RO cannot locate any government records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, provide the May 2014 VA examiner, or an equally qualified examiner, access to the Veteran's claims file, VBMS file and Virtual VA file in order to secure a clarifying opinion addressing the etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner should indicate that all files were reviewed.
 
After reviewing the record again, the examiner is to determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral carpal tunnel syndrome is caused by or related to his active military service.  In so doing, the examiner must comment on the September 1994 service treatment record report of a history of arm numbness, and comment on the August 1995 Persian Gulf War Registry report indicating complaints of numbness in both hands.
 
A complete explanation should be provided for the opinion provided.  If a response cannot be entered without additional examination, such examination should be conducted.
 
If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response before returning the matter to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

